DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is Response to Amendments/REMARKS, filed on 10/26/2020.
Claims 1—20, are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent Claim recites the limitation "the blockchain" in “store generated data block within the blockchain”; and “store, via the blockchain, consent …” limitations
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—3, 5—11, and 13—20  is/are rejected under 35 U.S.C. 103 as being unpatentable over “Campbell” et al. [US 8,909,660 B2] in view of “Livesay” et al. [US 2019/0348158 A1].

Regarding Claims 1, 9 and 17: Campbell disclose A computing system, method, and non-transitory computer readable medium comprising:; and a processor [see FIGS.1 and 2A, where network interface having computing devices (which includes memory/processor) are disclosed] configured to: 
create metadata of medical data of a user which includes a unique identifier of the user and a searchable description of the medical data [see FIGS.2A—3 and 5, where Campbell disclose medical data having unique identifier (for e.g., PHR 32, having unique identifier 36; such that the records are stored in CCD or XML encoding, etc.): column 3, line 64 to col.5, line 57];
encrypt the medical data to generate encrypted medical data; and generate a data block that has stored therein the created metadata of the medical data and the see FIG.7 and 8, where Campbell disclose encrypting the medical data (142, FIG.8): column 7, lines 13—24 and col.9, lines 1—24;]; 

Campbell does not disclose; but, Livesay, analogues art, disclose store generated data block within the blockchain [see Linkages Leger 150 and Attributes Ledger 160 (FIG.1A, 1D, 1E); where Livesay disclose implemented and stored in blockchain (par.0061 and 0067)]; and
store, via the blockchain, consent from the user of the data consumer to access the medical data, where the consent comprises the unique identifier of the user, an identifier of the data consumer and an identifier of the medical data stored on the blockchain [see “receiving consent info, having unique patient and health org identifiers” (Abstract); Consent Management System (FIG.1A, 1B); and FIG.3, where Livesay disclose receiving, reconciling and updating consent information].
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of applicant’s invention was made to modify the system of Campbell by incorporating the storing data and user consent in blockchain teaching of Livesay for the benefit of protecting health information and other sensitive information by maintaining patient privacy and complying with both federal and state regulations.

claims 2, 10 and 18. The computing system/method/medium, wherein the searchable description of the medical data comprises a textual description of a type of the medical data [see FIGS.2A—3 and 5, where Campbell disclose (especially FIGS.3 and 5), textual description]. 

Campbell in view of Livesay further disclose claims 3 and 11, The computing system/method, wherein the processor is configured to encrypt the medical data based on a symmetric key [see FIG.7 and 8, where Campbell disclose encrypting the medical data (142, FIG.8): column 7, lines 13—24;]; 

Campbell in view of Livesay further disclose claims 5, 6, 13, 14 and 19, 20. The computing system/method/medium, wherein the processor is further configured to generate and output a search interface configured to receive input and perform a search of metadata stored on the distributed ledger based on the received input [see Linkages Leger 150 and Attributes Ledger 160 (FIG.1A, 1D, 1E); where Livesay disclose implemented and stored in blockchain (par.0061 and 0067)]; wherein the encrypted medical data stored on the distributed ledger satisfies security and privacy regulations of the medical data [see FIG.7 and 8, where Campbell disclose encrypting the medical data (142, FIG.8): column 7, lines 13—24;]. 
The motivation to combine is the same as that of claim 1 above.

Campbell in view of Livesay further disclose claims 7 and 15. The computing system/medium, wherein the processor is further configured to receive a request, via the distributed ledger, for access to the medical data from a data consumer [see FIG.7 and 8, where Campbell disclose encrypting the medical data (142, FIG.8): column 7, lines 13—24;]. 
The motivation to combine is the same as that of claim 1 above. 

And Campbell in view of Livesay further claims 8 and 16. The computing system/medium, wherein the consent further includes access to an encryption key used to encrypt the medical data stored on the blockchain [[see FIG.7 and 8, where Campbell disclose encrypting the medical data (142, FIG.8): column 7, lines 13—24 and col.9, lines 1—24 of Campbell; See also Linkages Leger 150 and Attributes Ledger 160 (FIG.1A, 1D, 1E); where Livesay disclose implemented and stored in blockchain (par.0061 and 0067)]. 
The motivation to combine is the same as that of claim 1 above.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Campbell” et al. [US 8,909,660 B2] in view of “Livesay” et al. [US 2019/0348158 A1], and/or further in view of “Kamakari” et al. [US 10,129,028 B2].
Campbell in view of Livesay further disclose claims 3 and 11 disclose public key encryption [see Campbell disclose protecting metadata 132 with public key encryption].
Additionally, Kamakari, analogues art, disclose claims 4 and 12. The computing system/medium, wherein the processor is further configured to encrypt the symmetric key based on a public key and store the encrypted symmetric key within the generated data block [see Abstract; FIGS.3 and 5, where Kamakari disclose key generation module, and encryption, etc.]. Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of applicant’s invention was made to modify the system of Campbell by incorporating encrypting symmetric/public key teaching of Kamakari for the benefit of equality verification using relational encryption. 

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMARE F TABOR/Primary Examiner, Art Unit 2434